Title: From Thomas Boylston Adams to Abigail Smith Adams, 26 April 1801
From: Adams, Thomas Boylston
To: Adams, Abigail Smith



Dear Mother
Philadelphia 26th: April 1801

Ten days ago, I shipped your Carriage on board a Schooner called the Hannah of Nantucket bound for Boston, and as there was no room below, I had to consent to its being secured upon Deck. Since the vessel sailed, we have had, until this day, a constant Succession of North Easterly Storms, which has given me uneasiness on account of your property on board, and in order to cover the loss, in case it should happen, I have had Serious thoughts of Insuring, at least the amount of four hundred dollars, which may be done, I presume, at about 4 or 5 per cent. Should this intent be realized, I shall inform you of it. The Bill of lading I enclosed to Mr. Smith, to whom the Carriage is also consigned.
Your friends here are all well; Dr. Rush is reading a course of lectures to some intelligent ladies of the upper order, being extracts from his annual course delivered to Medical Students. Your friend, Mrs. Bradford is among the number of his hearers, & she told me, last evening, that the Professor had been descanting upon the comparative qualities, merits, and excellences, of the sexes; wherein he had attempted to make the discrimination, which constitute their appropriate characters. She said it was a fertile theme and had been pretty- well treated, though she differed from the Doctor in Several of his positions; one of these was, “that men are more prone to disclose their own secrets, than women; but women are most apt to disclose the secrets of others, which have been confided to them.” I told her, that I thought the Doctor was right. She Said we neither of us, knew the ladies.
I remember to have heard an Oration delivered before the Royal Society at Berlin, by a french Emigrant of Some distinction, whose name I have forgotten. His theme was upon the influence which females have had in the affairs of Empires, from the remotest periods & of their capacity to direct the Councils of Nations.—Of all the discourses which I ever heard pronounced, this was the most eloquent. The style was perfectly adapted to the delicacy of his Subject, the sentiment, pure, correct and refined; and the manner of the speaker was doubtless the more animated by the presence of a few females, who were invited and selected for the refinement of their taste & the culture of their minds. One of the most Striking examples which he referred to for the illustration of his subject, was the story of Pericles & Aspasia, which he described in Such glowing colours, that you almost saw the parties in your presence by the magic of his pencil. If Dr. Rush could charm an audience, in this manner it would be an entertainment, superior to the Stage, to attend his lectures.
I have nothing more in point to the above subject to add, than to inform you, that Mr. Lewis, the celebrated lawyer, was married to the widdow Durdon, an English—buxom lady, of whom might be Said without much exageration on the score of age,—“fat, fair, and forty,” as was said, on a former occasion of another English lady—The Bishop performed the offices on the 23d: of January last, but for some unknown reason, the thing was kept secret until a few days ago.
Mr. & Mrs. Bingham, Maria and Miss Willing, embarked a fortnight ago, for Lisbon, a voyage prescribed by Mrs. Binghams physician as the only chance of her recovery.
I am dear mother, with best love to all /  & duty to my father /  Your Son

T. B Adams.